DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 3/21/2022 regarding application 17/220028 that was initially filed on 4/1/21. Claims 1-3, 7-8, 11-13, 15, 18, and 21-28 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/21/2022 has been entered.

Claim Rejections - 35 USC § 101
Claims 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 21-26 are drawn to a computer program per se and is considered to be descriptive material. The preamble of the instant claim recites "a decoder" and specification [0083] states that it can be implemented by software. The software per se are considered non-statutory when not claimed in combination with the computer hardware required to realize their functionalities. As such structure is not present, the claim is drawn to non-statutory subject matter. See MPEP 2106.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: decoder in claims 21-26. The claims are single means claims, thus, by definition, they cannot invoke 112(f). See MPEP 2181 V.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims use “decoder configured to” is a single means claim. “A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor. Therefore, the claims are nonenabling.” MPEP 2164.08(a).
Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the “the specification disclosed at most only those means known to the inventor.” Therefore, the claims are not fully supported by the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1, 2, 7, 11, 12, 15, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bordes et al., US 9159141 B2 (hereinafter Bordes) in view of Carrig et al., US 2007/0064796 A1 (hereinafter Carrig), Star-Lack et al., US 2012/0314921 A1 (hereinafter Star-Lack), and further in view of Miyoshi, US 2015/0156486 A1 (hereinafter Miyoshi).

	As for claim 1, Bordes discloses a decoder, the decoder comprising circuitry configured to: receive (col. 4, ll. 54-62, e.g., decoder) a bitstream (col. 4, ll. 54-62, e.g., decoder, note the incoming bit-stream) including a coded picture (col. 4, ll. 54-62, e.g., decoder, note the encoded image and col. 1, ll. 21-33, e.g., quadtree-based partition structures); identify a non-straight, non-rectangular boundary (col. 4, l. 3, e.g., polynomial block and col. 5, ll. 2-17, e.g., single edge and information) in the coded picture, the non-straight, non-rectangular boundary having a first side (col. 5, ll. 2-17, e.g., two segments, note a first segment) and a second side (col. 5, ll. 2-17, e.g., two segments, note a second segment); generate a first predictor (col. 5, ll. 2-17, e.g., each of the two segments is predicted) for use on the first side; generate a second predictor (col. 5, ll. 2-17, e.g., each of the two segments is predicted) for use on the second side. 
	Bordes does not explicitly disclose generate a first inter-predictor from a reference picture different from the current picture for use on the first side; generate a second inter-predictor from a reference picture different from the current picture for use on the second side. 
	However, Carrig teaches generate a first inter-predictor ([0032], e.g., motion vector, note first inter-prediction using a first motion vector for a first object) from a reference picture ([0032], e.g., reference image) different from the current picture for use on the first side; generate a second inter-predictor ([0032], e.g., motion vector, note first inter-prediction using a first motion vector for a first object) from a reference picture ([0032], e.g., reference image) different from the current picture for use on the second side. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes and Carrig before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of natural shaped regions for motion compensation of Carrig with a motivation to obtain a high coding efficiency provided by inter-prediction.
	Bordes as modified by Carrig does not explicitly teach smooth the first inter-predictor and the second inter-predictor across the non-straight, non-rectangular boundary. 
	However, Star-Lack teaches smooth ([0065], e.g., smooth) the first inter-predictor and the second inter-predictor across the non-straight, non-rectangular boundary ([0065], e.g., coundaries).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes, Carrig, and Star-Lack before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of motion-blurred imaging enhancement method and system of Star-Lack with a motivation to increase the efficiency of the coding due to the better predictions based on smoothing.
	Bordes as modified by Carrig and Star-Lack does not explicitly teach add residual pixel values to each of the smoothed first inter-predictor and smoothed second inter-predictor to decoded the coded picture. 
	However, Miyoshi teaches add ([0214], e.g., adds) residual pixel values ([0214], e.g., prediction error) to each of the smoothed first inter-predictor and smoothed second inter-predictor to decoded the coded picture. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes, Carrig, Star-Lack, and Miyoshi before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of video encoder and video encoding method of Miyoshi with a motivation to obtain a complete decoded image by using the residual pixel values to be watched by viewers .

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Bordes further discloses the non-straight, non-rectangular boundary further comprises a curve (Figs. 7-8, element curve).

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Bordes further discloses the picture depicts a curved object (Figs. 7-8, element curve); and the non-straight, non-rectangular boundary represents a boundary of the curved object (Figs. 7-8, element curve).

	As for claim 11, the claim recites a method of the decoder of claim 1, and is similarly analyzed.

	As for claim 12, the claim recites a method of the decoder of claim 2, and is similarly analyzed.

	As for claim 15, the claim recites a method of the decoder of claim 7, and is similarly analyzed.

	As for claim 27, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Bordes further discloses the bitstream contains information enabling a start point of the non-straight, non-rectangular boundary to be determined (col. 4, l. 3, e.g., polynomial block and col. 5, ll. 2-17, e.g., single edge and information).

	As for claim 28, most of limitations of this claim have been noted in the rejection of Claim 27. In addition, Bordes further discloses the bitstream includes information enabling an end point of the non-straight, non-rectangular boundary to be determined (col. 4, l. 3, e.g., polynomial block and col. 5, ll. 2-17, e.g., single edge and information).

	2.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bordes in view of Carrig, Star-Lack, Miyoshi, and further in view of Xu et al., US 2018/0077423 A1 (hereinafter Xu).

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Bordes further discloses receive the bitstream (col. 4, ll. 54-62, e.g., decoder, note the incoming bit-stream).
	Bordes as modified by Carrig and Star-Lack does not explicitly teach an intra prediction processor. 
	However, Miyoshi teaches an intra prediction processor ([0063], e.g., intra prediction).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes, Carrig, Star-Lack, and Miyoshi before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of video encoder and video encoding method of Miyoshi with a motivation to obtain a complete decoded image by using the residual pixel values to be watched by viewers .
	Bordes as modified by Carrig, Star-Lack, and Miyoshi does not explicitly teach an entropy decoder processor configured to decode the bitstream into quantized coefficients; an inverse quantization and inverse transformation processor configured to process the quantized coefficients including performing an inverse discrete cosine transform; a deblocking filter; a frame buffer. 
	However, Xu teaches an entropy ([0043], e.g., entropy) decoder processor configured to decode the bitstream into quantized coefficients ([0043], e.g., quantized); an inverse quantization ([0043], e.g., dequantizes) and inverse transformation processor configured to process the quantized coefficients including performing an inverse discrete cosine transform ([0037], e.g., DCT and [0043], e.g., inverse transform); a deblocking filter ([0043], e.g., filtering); a frame buffer ([0051], e.g., frame buffer).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes, Carrig, Star-Lack, Miyoshi, and Xu before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of dual filter type for motion compensated prediction in video coding of Xu with a motivation to improve coding efficiency by using the features such as quantization and entropy coding.

	As for claim 18, the claim recites a method of the decoder of claim 8, and is similarly analyzed.

	3.	Claims 21 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bordes in view of Star-Lack, and further in view of Miyoshi.

	As for claim 21, Bordes discloses a decoder configured to: receive (col. 4, ll. 54-62, e.g., decoder) a bit stream (col. 4, ll. 54-62, e.g., decoder, note the incoming bit-stream) including a coded picture (col. 4, ll. 54-62, e.g., decoder, note the encoded image and col. 1, ll. 21-33, e.g., quadtree-based partition structures), the coded picture including signaling information identifying a non-straight, non-rectangular boundary (col. 4, l. 3, e.g., polynomial block and col. 5, ll. 2-17, e.g., single edge and information), generate first predictive pixel values (col. 5, ll. 2-17, e.g., each of the two segments is predicted) in a first region on a first side (col. 5, ll. 2-17, e.g., two segments, note a first segment) of the non- straight, non-rectangular boundary, generate second predictive pixel values (col. 5, ll. 2-17, e.g., each of the two segments is predicted) in a second region on a second side (col. 5, ll. 2-17, e.g., two segments, note a second segment) of the non-straight, non-rectangular boundary. 
	Bordes does not explicitly disclose smooth the first predictive pixel values and second predictive pixel values across the non-straight, non-rectangular boundary. 
	However, Star-Lack teaches smooth ([0065], e.g., smooth) the first predictive pixel values and second predictive pixel values across the non-straight, non-rectangular boundary ([0065], e.g., coundaries).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes and Star-Lack before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of motion-blurred imaging enhancement method and system of Star-Lack with a motivation to increase the efficiency of the coding due to the better predictions based on smoothing.
	Bordes as modified by Star-Lack does not explicitly teach the coded picture including a coding tree unit comprising multiple coding units and boundary in the coding tree unit decode the coding tree unit by adding residual pixel values to the smoothed first and second predictive pixel values. 
	However, Miyoshi teaches the coded picture including a coding tree unit ([0065], e.g., CTU and 64 pixels x 64 pixels) comprising multiple coding units ([0109], e.g., CU and 32 x 32 pixels) and boundary ([0084], e.g., boundary) in the coding tree unit ([0065], e.g., CTU and 64 pixels x 64 pixels) decode the coding tree unit by adding residual pixel values ([0214], e.g., prediction error) to the smoothed first and second predictive pixel values. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes, Star-Lack, and Miyoshi before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of video encoder and video encoding method of Miyoshi with a motivation to obtain a complete decoded image by using the residual pixel values to be watched by viewers .

	As for claim 22, most of limitations of this claim have been noted in the rejection of Claim 21. In addition, Bordes further discloses the non-straight, non-rectangular boundary is a curve (Figs. 7-8, element curve).

	As for claim 23, most of limitations of this claim have been noted in the rejection of Claim 21. In addition, Bordes further discloses the picture depicts a curved object (Figs. 7-8, element curve) and the non-straight, non-rectangular boundary represents a boundary of the object (Figs. 7-8, element curve).

	As for claim 24, most of limitations of this claim have been noted in the rejection of Claim 21. 
	Bordes as modified by Star-Lack does not explicitly teach the coding tree unit is NxN, wherein each coding unit is N/2 x N/2, and N is one of 128, 64, or 32. 
	However, Miyoshi teaches the coding tree unit is NxN ([0065], e.g., CTU and 64 pixels x 64 pixels), wherein each coding unit is N/2 x N/2 ([0109], e.g., CU and 32 x 32 pixels), and N is one of 128, 64, or 32. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes, Star-Lack, and Miyoshi before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of video encoder and video encoding method of Miyoshi with a motivation to obtain a complete decoded image by using the residual pixel values to be watched by viewers .

	As for claim 25, most of limitations of this claim have been noted in the rejection of Claim 21. In addition, Bordes further discloses the bitstream contains information enabling a start point of the non-straight, non-rectangular boundary to be determined (col. 4, l. 3, e.g., polynomial block and col. 5, ll. 2-17, e.g., single edge and information).

	As for claim 26, most of limitations of this claim have been noted in the rejection of Claim 25. In addition, Bordes further discloses the bitstream includes information enabling an end point of the non-straight, non-rectangular boundary to be determined (col. 4, l. 3, e.g., polynomial block and col. 5, ll. 2-17, e.g., single edge and information).

Response to Arguments
Applicant 's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
	Applicant argues with respect to claims 1 and 11 that a person having ordinary skill would not look to the teachings of Star-Lack. Examiner respectfully disagrees. Star-Lack is a pertinent art because it addresses the same problem of enhancing an image for further processing. Thus, a person having ordinary skill in the art would look to the teachings of the Star-lack.
Applicant argues with respect to claims 1 and 11 that smoothing in Star-Lack is not relevant to the current claims. Examiner respectfully disagrees. Although Applicant argues that the segments in Star-Lack are not inter-predictors, Applicant is attacking references individually. MPEP states that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” MPEP 2145 IV. In the instant application, the inter-predictors are taught by Carrig, e.g., in [0032]. Thus, the combination of the references teaches the limitation in the claim. Although Applicant further argues that a person having ordinary skill in the art would not associate the image smoothing process in Star-Lack with the claimed decoding process,  the person having ordinary skill would associate them because both are smooting process and there is a motivation provided in the Office Action.
Applicant argues with respect to claims 2, 4-7, 9-12, 14-17, 19-20, 27-28 that they depend on claim 1 or 11, thus allowable. Examiner respectfully disagrees. As discussed above, the independent claims are not allowable, thus, dependent claims are not allowable only because of the dependency.
Applicant argues with respect to new claims 21-26 that they are allowable. Examiner respectfully disagrees. They are not allowable as presented above.

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Dvir et al., US 10602186 B2, discloses systems and methods for mask based processing of a block of a digital image. 
        2.    Nam et al., US 10659814 B2, discloses depth picture coding method and device in video coding. 
        3.    Liu et al., US 10404999 B2, discloses residual coding for depth intra prediction modes. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485